Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       10-OCT-2018
                           SCWC-XX-XXXXXXX             02:52 PM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                        JOSELYN CALIXTA PUNIO,
                    Petitioner/Defendant-Appellee,

                                  and

              JAMES SCOTT WEI dba J & J BAIL BONDS,
     Petitioner/Petitioner-Appellant, Real Party in Interest.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-170000343; CR. NO. 15-1-0702)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner J & J Bail Bonds’ application for writ of
certiorari, filed on August 30, 2018, is hereby accepted.
           IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.    Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
           DATED:   Honolulu, Hawai#i, October 10, 2018.
                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson